Jenkins, P. J.
“ The existence of an indebtedness by A to B, and an extension of credit to B by A by reason thereof, constitutes a mutual account. The statute of limitations only runs against such an account from the date of the last item on either side thereof.” Reid v. Wilson, 109 Ga. 424 (4) (34 S. E. 608); Civil Code (1910), § 4363. The defendant’s amendment to his plea set forth an itemized mutual running account between himself and the plaintiff, based on a course of dealings wherein each party had given credit to the other on the faith of such mutual dealings. The last item in the defendant’s account against the plaintiff was within the statutory period of four years. The exceptions taken pendente lite to the order of the judge in striking such amendment on motion, after having passed an order allowing it, must be upheld. Wagner v. Steele, 117 Ga. 145, 147 (43 S. E. 403); Kirven v. Thornton, 110 Ga. 276 (2) (34 S. E. 848); Bank of Blakely v. Buchannon, 13 Ga. App. 793 (2), 794 (80 S. E. 42).

Judgment reversed.


Stephens and Bell, JJ., concur.